United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2578
                                   ___________

Bishwadeo Murril; Dewannie Murril,      *
                                        *
            Appellants,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Keith Smith Company, Inc.,              * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                          Submitted: January 19, 2001
                              Filed: January 24, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Bishwadeo and Dewannie Murril appeal the district court’s1 adverse grant of
summary judgment in their race discrimination lawsuit against the company with whom
they contracted to provide hatching eggs. After careful review, we conclude summary
judgment was proper because the Murrils failed to show that they performed according
to the company’s legitimate expectations or that the company’s stated reason for
terminating the contract--the Murrils’ poor performance--was pretextual. See Hughes


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
v. Ortho Pharmaceutical Corp., 177 F.3d 701, 704 (8th Cir. 1999) (burden-shifting
analysis); Bratton v. Roadway Package System, Inc., 77 F.3d 168, 176 (7th Cir. 1996)
(prima facie case in contract discrimination claim).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-